1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN DAVID HOOVER JR.,                                   )   Case No.: 1:13-cv-0333- JLT
                                                              )
12                     Plaintiff,                             )   ORDER GRANTING COUNSEL’S MOTION
                                                              )   FOR ATTORNEY FEES PURSUANT TO
13            v.                                              )   42 U.S.C. § 406(b)
                                                              )
14   ANDREW M. SAUL1,                                         )   (Doc. 28)
     Commissioner of Social Security,                         )
15                                                            )
                       Defendant.                             )
16
17            Thelma S. Cohen, counsel for Plaintiff John David Hoover Jr., seeks an award of attorney fees

18   pursuant to 42 U.S.C. § 406(b). (Doc. 28) Neither Plaintiff nor the Commissioner of Social Security

19   oppose the motion.2 For the following reasons, the motion for attorney fees is GRANTED.

20   I.       Relevant Background

21            Plaintiff entered into a contingent fee agreement with the law office of Potter, Cohen &

22   Samulon on November 20, 2012. (Doc. 28-1) The agreement entitled counsel to an award of “25% of

23   all past due benefits, including dependents’ benefits” if judicial review of an administrative decision

24   was required, and the adverse decision of an ALJ was reversed. (Id. at 2) The agreement also indicated

25   Court approval would be sought for fees under the Equal Access to Justice Act. (Id.)

26
              1
                 This action was originally brought against Michael J. Astrue in his capacity as Commissioner. Andrew M. Saul
27   has been automatically substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
               2
                 The Commissioner filed a response to the motion, in which he offered an “analysis of the requested fees to assist
28   this Court” but asserted he was “not in a position to either assent to or object to the §406(b) fees that Counsel seeks from
     Plaintiff’s past-due benefits.” (Doc. 30 at 2-3)

                                                                  1
1           On December 28, 2012, Plaintiff filed a complaint for review of the administrative decision

2    denying his application for Social Security benefits. (Doc. 1) The Court observed the record

3    established that “[t]he Commissioner found Plaintiff was disabled as of May 25, 2012, while the ALJ

4    determined Plaintiff was not disabled through May 24, 2012, without any indication of an intervening

5    act causing disability.” (Doc. 25 at 5) Because the administrative record was insufficient to determine

6    whether Plaintiff’s applications for benefits involved the same evidence, the Court remanded the action

7    for further proceedings pursuant to sentence six of 42 U.S.C. § 405(g) on August 21, 2014. (Id. at 5-6)

8    The parties stipulated to the award of fees and costs, and the Court awarded $4,700.00 in fees under the

9    Equal Access to Justice Act to Plaintiff. (Doc. 27)

10          Following the remand, a “Notice of Award” was issued on June 8, 2019. (Doc. 28-3 at 2) The

11   Social Security Administration determined Plaintiff “became disabled … on September 30, 2009” and

12   was “entitled to monthly benefits from Social Security beginning March 2010.” (Id. at 2-3) In

13   addition, Plaintiff was entitled “to monthly child’s benefits from Social Security beginning March

14   2010. (Doc. 28-4 at 2) In total, Plaintiff was entitled to $75,491.60 in past-due benefits. (See Doc. 30

15   at 2; see also Docs 28-3; Doc. 28-4) From this, the Commissioner withheld 25% for payment of fees,

16   or $18,872.90. (See id.; Doc. 28-3 at 4; Doc. 28-4 at 3)

17          Ms. Cohen filed the motion now before the Court on January 9, 2020, seeking the withheld

18   fees in the amount of $18,872.90. (Doc. 28) Ms. Cohen served Plaintiff with the motion and informed

19   him of the right to file a response to indicate whether she agreed or disagreed with the requested fees.

20   (Id. at 3; Doc. 29) Plaintiff has not opposed the motion.

21   II.    Attorney Fees under § 406(b)

22          An attorney may seek an award of fees for representation of a Social Security claimant who is

23   awarded benefits:

24          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401, et
            seq] who was represented before the court by an attorney, the court may determine
25          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
26          entitled by reason of such judgment. . . .

27   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

28   controls fees awarded for representation of Social Security claimants).

                                                           2
1           A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

2    amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

3    unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

4    III.   Discussion and Analysis

5           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

6    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

7    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

8    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

9    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

10   consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

11   excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

12   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

13          Plaintiff entered into the contingent fee agreement in which he agreed to pay twenty-five

14   percent of any awarded past-due benefits, including dependents’ benefits. (Doc. 28-1 at 2) The law

15   office of Potter, Cohen & Samulon accepted the risk of loss in the representation and expended a total

16   of 34.75 hours while representing Plaintiff before the District Court. (Doc. 28-5 at 2) Due to counsel’s

17   work, the action was remanded further proceedings, and Plaintiff received a favorable decision, finding

18   he was disabled prior to the date previously identified. For this, Ms. Cohen requests a fee of

19   $18,872.90. (Doc. 28 at 1) Because $4,700.00 was previously paid under the EAJA, the net cost to

20   Plaintiff is $14,172.90. (See Doc. 28 at 5) Finally, though served with the motion and informed of the

21   right to oppose the fee request (Doc. 28 at 3; Doc. 29), Plaintiff did not file oppose the request and

22   thereby indicates his implicit belief that the fee request is reasonable.

23          Significantly, there is no indication Ms. Cohen performed in a substandard manner or engaged

24   in severe dilatory conduct to the extent that a reduction in fees is warranted. Plaintiff was able to

25   secure a remand for payment of benefits following the appeal, including an award of past-due benefits

26   for himself and a dependent. Finally, the fees requested do not exceed twenty-five percent maximum

27   permitted under 42 U.S.C. §406(b), or the amount withheld by the administration for payment of fees.

28   ///

                                                          3
1    IV.      Conclusion and Order

2             Based upon the tasks completed and results achieved following the remand for further

3    proceedings, the Court finds the fees sought by Ms. Cohen are reasonable. Accordingly, the Court

4    ORDERS:

5             1.     Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

6                    $18,872.90 (Doc. 28) is GRANTED;

7             2.     The Commissioner shall pay the amount directly to Counsel, Theresa Cohen; and

8             3.     Counsel SHALL refund $4,700.00 to Plaintiff John David Hoover, Jr.

9
10   IT IS SO ORDERED.

11         Dated:   February 3, 2020                          /s/ Jennifer L. Thurston
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
